TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00144-CV


                                      G. C., Jr., Appellant

                                                  v.

               Texas Department of Family and Protective Services, Appellee




        FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY,
 NO. C-09-0016-CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING

                                           ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

March 7, 2013. To date, the reporter’s record has not been filed.

               Effective March 1, 2012, amendments to the Texas Rules of Appellate Procedure

adopted by Texas Supreme Court Miscellaneous Docket No. 12-9030 prohibit this Court from

granting extensions of over 10 days for the filing of reporters’ records in accelerated appeals,

including those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c).

Further, any extensions of time granted for the filing of the reporters’ records may not exceed

30 days cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Cindy Rister-Saunders is

hereby ordered to file the reporter’s record in this case on or before April 8, 2013. If the record

is not filed by that date, Ms. Rister-Saunders may be required to show cause why she should not

be held in contempt of court.

               It is ordered on March 28, 2013.

Before Chief Justice Jones, Justices Goodwin and Field